Citation Nr: 1821006	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a mental health disorder.

2.  Entitlement to service connection for a mental health disorder, to include schizoaffective disorder.

3.  Whether new and material evidence has been received to reopen service connection for frostbite residuals of the right hand.

4.  Entitlement to service connection for frostbite residuals of the right hand.

5.  Whether new and material evidence has been received to reopen service connection for frostbite residuals of the left hand.

6.  Entitlement to service connection for frostbite residuals of the left hand.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and ex-wife


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1976 to January 1977. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the RO in Roanoke, Virginia.  The Veteran testified from Roanoke, Virginia, at an October 2017 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  



FINDINGS OF FACT

1.  A March 2008 RO rating decision denied service connection for a mental health disorder, finding no currently diagnosed mental health disorder.  The Veteran did not file a timely notice of disagreement (NOD) following the March 2008 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

2.  New evidence received since the March 2008 rating decision relates to an unestablished fact of a currently diagnosed schizoaffective disorder, which is necessary to substantiate the claim for service connection for a mental health disorder.

3.  A May 1977 RO rating decision denied service connection for frostbite residuals of the right hand, finding no evidence of frostbite during service.  The Veteran did not file a timely NOD following the May 1977 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

4.  A January 1997 RO rating decision denied service connection for frostbite residuals of the left hand, finding no evidence of frostbite during service.  The Veteran did not file a timely NOD following the January 1997 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

5.  The Veteran sought, and was denied, service connection for frostbite residuals of both the right and left hands on multiple occasions subsequent to the May 1977 and January 1997 service-connection denials, finding either no in-service injury and/or no current disability.  These rating decisions became final.

6.  New evidence received since the most recent final rating decision denying service connection for frostbite residuals of both the right and left hands relates to an unestablished fact of in-service bilateral hand frostbite with resulting residuals, which is necessary to substantiate the claim for service connection for frostbite residuals of both the right and left hands.

7.  The Veteran is currently diagnosed with schizoaffective disorder.

8.  The schizoaffective disorder clearly and unmistakably preexisted entry into active duty.

9.  It is not clear and unmistakable that the preexisting schizoaffective disorder did not worsen in severity during service.

10.  During service the Veteran was taken off medications that had been used to treat the preexisting schizoaffective disorder prior to entering service, resulting in the reappearance and worsening of schizoaffective disorder symptoms.

11.  The schizoaffective disorder symptoms have been "continuous" since service separation.

12.  The Veteran currently has residuals of frostbite in both hands.

13.  The frostbite residuals first manifested during active service after the Veteran's hands were exposed to freezing temperatures without protection for a significant period of time.

14.  The frostbite residuals have been present since service separation.

15.  The current residuals of frostbite in both the right and left hands are related to the in-service cold exposure.



CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying service connection for a mental health disorder became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the March 2008 rating decision is new and material to reopen service connection for a mental health disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The May 1977 rating decision denying service connection for frostbite residuals of the right hand, along with all subsequent rating decisions denying service connection for frostbite residuals of the right hand other than the rating decision currently on appeal, became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  Evidence received since the most recent final rating decision denying service connection for frostbite residuals of the right hand is new and material to reopen service connection for frostbite residuals of the right hand.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The January 1997 rating decision denying service connection for frostbite residuals of the left hand, along with all subsequent rating decisions denying service connection for frostbite residuals of the left hand other than the rating decision currently on appeal, became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

6.  Evidence received since the most recent final rating decision denying service connection for frostbite residuals of the left hand is new and material to reopen service connection for frostbite residuals of the left hand.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  Schizoaffective disorder clearly and unmistakably preexisted service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (2017).

8.  It is not clear and unmistakable that the preexisting schizoaffective disorder was not worsened during service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (2017).

9.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for schizoaffective disorder have been met.  38 U.S.C. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

10.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for frostbite residuals of the right hand have been met.  38 U.S.C. 
§§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2017).

11.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for frostbite residuals of the left hand have been met.  38 U.S.C. 
§§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision reopens and grants service connection for all of the issues on appeal, no further discussion of VA's duties to notify and assist is necessary.

Reopening Service Connection for a Mental Health Disorder 
and Bilateral Hand Frostbite Residuals

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105.  However, pursuant to 
38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Mental Health Disorder

A March 2008 RO rating decision denied service connection for a mental health disorder, finding no currently diagnosed mental health disorder.  The Veteran did not file a timely NOD following the March 2008 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  As such, the March 2008 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 
38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the March 2008 rating decision denying service connection for a mental health disorder, VA has received extensive VA treatment records.  Per an April 2016 VA treatment record, the Veteran has a current diagnosis of schizoaffective disorder.  Such evidence relates to a previously unestablished fact of a currently diagnosed mental health disorder.  As such, the Board finds that the additional evidence is new and material to reopen service connection for a mental health disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

Right and Left Hand Frostbite Residuals 

A May 1977 RO rating decision denied service connection for frostbite residuals of the right hand, finding no evidence of frostbite during service.  The Veteran did not file a timely NOD following the May 1977 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  Further, a January 1997 RO rating decision denied service connection for frostbite residuals of the left hand, finding no evidence of frostbite during service.  The Veteran did not file a timely NOD following the January 1997 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

The Veteran sought, and was denied, service connection for frostbite residuals of both the right and left hands on multiple occasions subsequent to the May 1977 and January 1997 service-connection denials.  In each subsequent decision, the RO found either no in-service injury and/or no current disability.  The evidence reflects that these rating decisions became final.  For these reasons, the multiple frostbite residual rating decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. 
§§ 3.156(a), (b), 20.302, 20.1103.

Since the most recent final rating decision denying service connection for frostbite residuals of both the right and left hands, the Veteran offered testimony at an October 2017 Board videoconference hearing.  The Veteran testified that during service both the right and left hands were frostbitten after being exposed to freezing temperature with no gloves, and that frostbite residual symptoms have been present since service separation.  Such evidence relates to a previously unestablished fact of both current frostbite residuals and an in-service injury.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for frostbite residuals of both the right and left hands.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  


Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with schizoaffective disorder, which is characterized by delusions or hallucinations (i.e., a psychosis).  A psychosis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

A veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong of the presumption of soundness; rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096 ).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 
25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Mental Health Disorder

Preexistence of Schizoaffective Disorder  

At the outset, the Board notes that the Veteran is currently diagnosed with the mental health disorder of schizoaffective disorder.  This diagnosis can be found in the report from an April 2016 VA treatment record.  A February 2011 VA mental health treatment note conveys that the schizoaffective disorder is psychotic in nature.  Further, the Board notes that, at the April 1976 service entrance examination, no mental health disorder was "noted"; therefore, the presumption of soundness attaches and requires clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service to rebut the presumption of soundness.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that it is clear and unmistakable that the Veteran's schizoaffective disorder existed prior to service.  Throughout the course of this appeal the Veteran has advanced that the schizoaffective disorder preexisted service, and a November 1976 service treatment record reflects that the Veteran asked to be put back on medications that had been used to treat the preexisting schizoaffective disorder prior to entering service.  In a September 2011 letter, the Veteran's mother also discussed the Veteran's mental health problems prior to service.

While the evidence of record reflects that the schizoaffective disorder clearly and unmistakably existed prior to service, the evidence does not clearly and unmistakably show that the preexisting schizoaffective disorder was not worsened in severity during service.  Per the Veteran's credible testimony at the October 2017 Board videoconference hearing, the symptoms of the schizoaffective disorder manifested and worsened during service due to being taken off medications used to treat the schizoaffective disorder symptoms prior to service.  This lay evidence is of sufficient probative value to prevent a finding that there is clear and unmistakable evidence that the schizoaffective disorder was not aggravated during active service; therefore, the presumption of soundness at service entrance is not rebutted.  
38 U.S.C. § 1111; 38 C.F.R. § 3.304.  

Service Connection for Schizoaffective Disorder

When the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner at 1096.  At the outset, the Board notes that the Veteran is currently diagnosed with the mental health disorder of schizoaffective disorder.  As noted above, this diagnosis can be found in the report from an April 2016 VA treatment record.  Further, a February 2011 VA mental health treatment note conveys that the schizoaffective disorder is psychotic in nature.

Next, the Board finds that during service the Veteran was taken off medications that had been used to treat the preexisting schizoaffective disorder prior to entering service, resulting in the reappearance and worsening of schizoaffective disorder symptoms.  The Veteran's credible testimony at the October 2017 Board videoconference hearing, and the September 2011 letter from the Veteran's mother, conveys that the Veteran was taking two medications to treat the schizoaffective disorder prior to entering service.

Per a November 1976 service treatment record, the Veteran went to sick call to request being placed back on the aforementioned medications.  The Veteran informed sick call that the medications were necessary to "keep his thoughts together."  There is no indication the Veteran was put back on these medications prior to separating from service.  Further, the February 2011 VA mental health treatment record indicates that medication is necessary to keep the Veteran's psychotic symptoms in check.  The Veteran's credible October 2017 Board videoconference hearing testimony, along with the other available evidence of record, supports a finding that the Veteran's schizoaffective disorder symptoms manifested and worsened during service due to the lack of prescribed medications during service.

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of a mental health disorder to meet the requirements for presumptive service connection for schizoaffective disorder.  See 38 C.F.R. § 3.303(b).  At the October 2017 Board videoconference hearing, the Veteran credibly testified to going back on the aforementioned mental health medications immediately upon separating from service.  Further, the Veteran also credibly testified to receiving treatment for schizoaffective disorder from service separation from the present.  This testimony is supported by the September 2011 letter from the Veteran mother and the other relevant evidence of record.

The Veteran is currently diagnosed with schizoaffective disorder that is psychotic in nature.  During service the Veteran was taken off medications that had been used to treat the preexisting schizoaffective disorder prior to entering service, resulting in the reappearance and worsening of schizoaffective disorder symptoms.  The credible evidence of record supports a finding that the schizoaffective symptoms have continued since service separation.  This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of schizoaffective disorder since service separation.  See Buchanan, 451 F.3d at 1336-37 (veteran competent to testify about mental health symptoms on issues of chronicity of symptoms in service and continuity of symptoms after service); Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992) (nervous breakdown soon after service); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (depression that lead to suicide).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was taken off medications that had been used to treat the preexisting schizoaffective disorder prior to entering service, resulting in the reappearance and worsening of schizoaffective disorder symptoms, and experienced "continuous" symptoms since service separation of schizoaffective disorder.  As such, the criteria for presumptive service connection for schizoaffective disorder under 38 C.F.R. 
§ 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis based on continuous post-service symptoms under 38 C.F.R. § 3.303(b), there is no need to discuss entitlement to service connection on a direct or any other basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).


Service Connection for Bilateral Hand Frostbite Residuals

The Veteran asserts having frostbite residuals in both hands from frostbite that occurred during service.  Initially, the Board notes that the evidence is at least in equipoise on the question of whether the Veteran has currently diagnosed residuals of bilateral hand frostbite.

Review of the Veteran's VA treatment records reflects that the Veteran has symptoms of pain and numbness in both hands, which various VA physicians have attributed to the Veteran's non-service-connected diabetes mellitus; however, per a September 2007 VA treatment record, the currently diagnosed diabetes mellitus first manifested in approximately 2001 to 2002.

The evidence of record reflects that the Veteran has sought service connection for frostbite residuals since soon after separating from service in 1977.  At the October 2017 Board videoconference hearing, the Veteran testified to having frostbite residual symptoms in both hands since service.  Such symptoms included pain, cramping, swelling, and skin flaking and cracking.  As these symptom manifested more than 20 years before the diabetes mellitus, the Board finds that the Veteran's current bilateral hand symptoms are, in fact, residuals of frostbite.

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of frostbite residual symptoms in service and since service separation (i.e., whether bilateral hand frostbite residuals were "incurred in" service).  At the October 2017 Board videoconference hearing, the Veteran credibly testified to being unable to locate his gloves one morning and having to perform drills during basic training in freezing temperatures without protection for a significant period of time.  

A December 1976 service treatment record reports that the Veteran sought treatment for numbness of the fingers on the right hand due to cold exposure.  The Veteran was diagnosed with a cold injury.  While the Veteran only complained of right hand symptoms at that time, per the service treatment record, the Veteran had been treating both hands for cold exposure related symptoms by soaking both hands in warm water.  This supports the Board's finding that frostbite residuals manifested in both hands during active service after the Veteran's hands were exposed to freezing temperatures without protection for a significant period of time.

Upon separating from service the Veteran first requested service connection for frostbite residuals in February 1977.  The Veteran subsequently requested service connection for frostbite residuals on multiple occasions from 1977 to the present.  As noted above, at the October 2017 Board videoconference hearing the Veteran credibly testified to having frostbite residual symptoms in both hands from service separation from the present.  This testimony is supported by the September 2011 lay statement drafted by the Veteran's mother.

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While it is unclear if any of the Veteran's frostbite residuals constitute a chronic disease listed under 38 C.F.R.  
§ 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had residual frostbite symptoms of the hands that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C. § 1131; 
38 C.F.R. § 3.303(a), (d).  As discussed below, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the bilateral hand frostbite residuals began in service, so was "incurred in" service.  The finding that the Veteran has had bilateral hand frostbite residual symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began during service were the basis for the later symptoms.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996) (veteran and daughter provided lay statements concerning in-service frostbite of the hands and feet with chronic/continuous symptoms of numbness and burning sensation, and the Board had to address the credibility of these lay statements).

The weight of the competent evidence is at least in relative equipoise on the question of whether the current bilateral hand frostbite residuals are related to service, that is, were incurred in service.  The evidence reflects that during service frostbite residuals first manifested during active service after the Veteran's hands were exposed to freezing temperatures without protection for a significant period of time.  Further, the evidence of record, both lay and medical, supports that the Veteran has had residual symptoms of bilateral hand frostbite since service separation.  Such evidence tends to show that the residual symptoms of bilateral hand frostbite had onset during service, that is, shows that the residuals were "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for frostbite residuals of the right and left hands have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a mental health disorder is granted.

Service connection for a mental health disorder of schizoaffective disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for frostbite residuals of the right hand is granted.

Service connection for frostbite residuals of the right hand is granted.

New and material evidence having been received, the appeal to reopen service connection for frostbite residuals of the left hand is granted.

Service connection for frostbite residuals of the left hand is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


